Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 	The rejection of claims under 35 U.S.C. 112(b) is withdrawn per claim amendments and/or claim cancellations. 
	Claim 1 has been amended.
	Claims 2-3 have been cancelled.
	Claim 1 is being considered on the merits.
Examiner’s Amendment
As set forth in MPEP 714, no claim text shall be presented for any claim in the claim listing with the status of “cancelled ”. 
	In claims 2 and 3, please delete the text in these claims, in accordance with MPEP 714.
Examiner’s Statement of Reasons for Allowance
	
The closest prior art McPeak et al. (US 6,303,586) discloses methods of treating subjects suffering from diabetes. The methods include controlling serum glucose level by ingesting a stabilized rice bran derivative comprising soluble and insoluble fractions. However, McPeak et al. does not disclose a method for treating subjects with type II diabetes wherein oral administration of 10 g of rice bran extract for at least 90 days will bring about 0.2-2.0% decrease in HbA1C (glycosylated hemoglobin) in patients having HbA1C of 7.5% or higher.
Presently claim method is a method of managing chronic health conditions in patients with type II diabetes. A rice bran extract is orally administered to patients having HbA1C of 7.5% or higher; in twice daily doses of at least10 g for at least 90 days. The HbA1C in these patients is decreased by 0.2-2.0%. The rice bran extract has a specific ratio of hydrophilic soluble fraction to lipophilic fiber fraction of 1.0-1.5. 
Method claim 1 is novel and nonobvious. Method claim 1 is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/           Primary Examiner, Art Unit 1791